Citation Nr: 1009941	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-21 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
right knee capsulitis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability evaluation for 
right ankle sprain, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for a left ankle 
disability, including as secondary to service-connected 
disabilities.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had service from October 1998 to October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending petition to reopen his previously denied claim of 
entitlement to service connection for a left knee disability.  
So, regrettably, this issue is being remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
right knee capsulitis has been manifested by complaints of 
pain and limitation of motion, but without instability

2.  The Veteran's service-connected right ankle sprain is not 
productive of marked limitation of motion; there is also no 
evidence of ankylosis of the ankle, ankylosis of the 
subastragalar or tarsal joint, or malunion of the os calcis 
or astragalus.

3.  There is persuasive medical evidence indicating that the 
Veteran's left ankle sprain is proximately due to or the 
result of service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for right knee capsulitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5256-5262 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for right ankle sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5271 (2009).

3.  A left ankle disability is proximately due to service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in November 2006 and May 
2008, from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters explained the evidence necessary to 
substantiate the Veteran's claims for increased disability 
evaluations and service connection, as well as the legal 
criteria for entitlement to such benefits.  The letters also 
informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, these letters from VA explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided after the issuance of an initial, appropriate 
VCAA notice.  As such, there was no defect with respect to 
timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board notes that staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet App. 
505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2009).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

Right Knee Capsulitis

The Veteran's right knee capsulitis is rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  According to Diagnostic Code 5260, a 10 percent rating 
is assigned when leg flexion is limited to 45 degrees.  A 20 
percent rating requires leg flexion limited to 30 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Regarding the Veteran's right knee capsulitis, the objective 
clinical evidence of record, throughout the rating period on 
appeal, does not show the Veteran has flexion limited to 30 
degrees or extension limited to 15 degrees.  His range of 
motion far exceeds these respective limits.  Indeed, the 
medical evidence of record clearly indicates that he has 
essentially continuously had extension to 0 degrees, and that 
his flexion, at worst, and fully acknowledging his pain, is 
still to at least 75 degrees, including at his most recent VA 
examination in April 2007.  VA considers "full" range of 
motion for the knee to be from 0 to 140 degrees 
(full extension to full flexion).  See 38 C.F.R. § 4.71, 
Plate II.  There is no objective clinical indication, 
however, that he has additional functional impairment, which 
would support an even higher rating.  In this regard, the 
Board points out that the Veteran's VA examination was 
negative for objective evidence of instability, subluxation, 
weakness, abnormal movement, swelling, or deformity, although 
he reports experiencing fatigue and pain upon weight-bearing 
and repetitive motion.  Likewise, there was no objective 
evidence of redness, heat, or crepitus, nor was there any 
evidence that he had an antalgic gait or other gait 
disturbance.  Moreover, he had full motor strength.  
Similarly, the Veteran has pain and tenderness in his right 
knee, but he does not have overall moderate impairment of his 
tibia and fibula, significant limitation of motion in his 
knees, recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, ankylosis, or X-ray 
confirmation of degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5256, 5261, 5262.

In concluding that the Veteran is not entitled to a 
disability evaluation in excess of 10 percent for his right 
knee capsulitis, the Board has also considered whether the 
Veteran is entitled to a higher disability evaluation on the 
basis of functional loss due to pain pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although the Veteran reports 
pain, he does not experience a significant loss of range of 
motion due to pain, fatigue, weakness, or lack of endurance 
due to repetitive use of the joint.  Further, the current 10 
percent disability evaluation contemplates the Veteran's 
complaints of pain, as well as any limitation of motion due 
to pain.  There is no objective indication that the Veteran's 
symptoms result in any additional functional limitation to a 
degree that would support a rating in excess of the current 
disability rating for his right knee capsulitis.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the VA does not have to refer 
this case to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



Right Ankle Sprain

Presently, the Veteran's right ankle sprain is rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Under Diagnostic Code 5271, a 10 percent 
disability evaluation is assigned where there is moderate 
limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  A 20 percent disability evaluation is 
warranted where there is marked limitation of the ankle.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
Veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation, and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
Veteran has marked limitation of motion of his right ankle.  
Significantly, the Veteran's most recent VA examination, in 
April 2007, showed that the Veteran had range of motion of 
his right ankle from zero (0) to 15 degrees in dorsiflexion 
and from zero (0) to 30 degrees in plantar flexion, without 
complaint of pain.  Inversion was to 20 degrees and eversion 
was to 10 degrees.  See 38 C.F.R. § 4.71, Plate II (full 
range of motion for the ankles is zero (0) to 20 degrees 
dorsiflexion and zero (0) to 45 degrees plantar flexion).  
Upon examination, there was no ankylosis, atrophy of the 
muscles, or unstable ligaments.  Therefore, the Board finds 
that the Veteran's right ankle symptomatology most closely 
approximates the criteria for the currently assigned 10 
percent disability evaluation.

The Board also considered whether the Veteran may be entitled 
to a higher rating under other potentially applicable 
Diagnostic Codes.  With regard to the criteria under 
Diagnostic Code 5270, there is no evidence of ankylosis of 
the Veteran's right ankle.  Likewise, under Diagnostic Code 
5272, is no evidence of ankylosis of the Veteran's 
subastragalar or tarsal joint.  Further, the findings do not 
warrant an evaluation under Diagnostic Codes 5273 and 5274, 
as there is no evidence of malunion of the os calcis or 
astragalus, nor is there evidence of an astragalectomy.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274.  As such, 
the Board does not find that the medical evidence supports a 
schedular rating in excess of 10 percent for the right ankle.

In concluding that the Veteran is not entitled to a 
disability evaluation in excess of 10 percent for his right 
ankle sprain, the Board has also considered whether the 
Veteran is entitled to a higher disability evaluation on the 
basis of functional loss due to pain pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although the Veteran reports 
pain, he does not experience a significant loss of range of 
motion due to pain, fatigue, weakness, or lack of endurance 
due to repetitive use of the joint.  Further, the current 10 
percent disability evaluation contemplates the Veteran's 
complaints of pain, as well as any limitation of motion due 
to pain.  There is no objective indication that the Veteran's 
symptoms result in any additional functional limitation to a 
degree that would support a rating in excess of the current 
disability rating for his right ankle sprain.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the VA does not have to refer 
this case to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
veteran's claim was filed prior to the effective date of the 
revised regulation.  

Medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

Analysis

Based on the evidence of record, the Board finds that there 
is a preponderance of the evidence in favor of the Veteran's 
claim of entitlement to service connection for a left ankle 
sprain as due to his service-connected right knee and right 
ankle disabilities.  38 C.F.R. § 3.102.  

The Board acknowledges that the Veteran's service medical 
records do not show that the Veteran complained of or was 
treated for a left ankle disability during his military 
service, and that physical examination of the Veteran's left 
ankle was repeatedly normal.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  Likewise, the 
Board also acknowledges that the Veteran did not make any 
complaints specifically related to his left ankle at his 
military examinations, including at his discharge 
examination, and that there is no objective evidence of 
continuance of symptomatology during the years following the 
Veteran's discharge from service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  

Nevertheless, the Board notes that the provisions of 
38 C.F.R. § 3.303(d) specifically permit a grant of service 
connection even when the initial diagnosis occurred after 
service, so long as there is competent medical evidence 
establishing the necessary link to service.  Treatment 
records indicate that the Veteran began treatment for his 
left ankle in 2006.  Treatment records show occasional 
complaints of left ankle pain, but without a diagnosed 
disorder.  (See treatment notes from J. W., M.D.).  
Nevertheless, treatment records from Dr. W reflect that the 
physician felt it was as likely as not that the Veteran's 
pain in his left ankle was directly related to his right 
ankle and knee disability; the assessment was ankle pain.  
Although pain is not a disability for which service 
connection can be granted, see Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), on VA examination in April 2007, 
the VA examiner noted that x-rays were negative, but 
diagnosed the Veteran with a left ankle sprain.   See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility and probative 
value of proffered evidence in the context of the record as a 
whole).  

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).   In this 
regard, the Board finds that the opinion provided by Dr. W, 
the physician that treated the Veteran for his service-
connected right knee and ankle disabilities, as well as his 
left ankle complaints, has significant probative weight, as 
his opinion was based on a review of the record, knowledge of 
the Veteran's actual treatment and medical history, and a 
review of the relevant medical literature.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (stating that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion).  

Furthermore, the Veteran provided credible statements 
regarding the events of his service and his treatment for a 
left ankle disability since that time.  See Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Accordingly, the evidence in this case is in equipoise, with 
both favorable and unfavorable evidence on record.  Under the 
law, when after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence, the benefit of the doubt in resolving 
each issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (West 1991).  In addition, when all of the evidence is 
assembled, the VA is then responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  With the resolution of reasonable 
doubt in the Veteran's favor, service connection for a left 
ankle sprain is granted.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for right knee capsulitis is denied.   

Entitlement to a disability rating in excess of 10 percent 
for right ankle sprain is denied.   

Entitlement to service connection for a left ankle 
disability, including as secondary to service-connected 
disabilities, is granted.  To this extent, the appeal is 
allowed.  


REMAND

The Veteran's claim of entitlement to service connection for 
a left knee disability was initially denied by the RO in a 
September 2003 rating decision.  No appeal was taken from 
that determination, and it is final.  See 38 U.S.C.A. § 7105 
(West 2002).

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

In this regard, the Board notes that, the November 2006 VCAA 
letter did not adequately inform the Veteran of the 
information and evidence necessary to substantiate a petition 
to reopen a previously denied claim.  Specifically, in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a 
decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Further, in providing 
instruction as to what information would be considered "new 
and material", the Court indicated that "material" 
evidence would include (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  
"New" evidence would be considered new only if it had not 
been submitted previously to VA and was neither "cumulative 
nor redundant" of evidence already in the record.  

In this light, the November 2006 VCAA notification letter 
sent to the Veteran provided inadequate notice.  The VCAA 
letter did not inform the Veteran that new and material 
evidence, pursuant to the revised version of 38 C.F.R. 
§ 3.156(a), could be submitted to reopen his claim.  
Moreover, the letter did not indicate what type of evidence 
would qualify as "new" evidence or specifically inform the 
veteran as to what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denials.  The VCAA notification letter must inform 
the Veteran that, in order to reopen his claim, he must show 
that his left knee disability was incurred during service, as 
well as that he had a current diagnosis of a left knee 
disability.

In view of the foregoing, the Board finds that the claim must 
be remanded for compliance with the VCAA and recent case law.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. § 3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is necessary 
to reopen his previously denied claim of 
entitlement to service connection for a 
left knee disability, in compliance with 
the current version of 38 C.F.R. 
§ 3.156(a) and the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006)); 
(b) inform him of the information and 
evidence that VA will seek to provide; (c) 
inform him of the information and evidence 
he is expected to provide; and (d) request 
that he provide any evidence in his 
possession pertaining to his claim to VA.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).  

In particular, the Veteran must be 
apprised of the basis for the prior final 
denial, including evidence of in-service 
incurrence of a left knee disability and a 
diagnosis of a current left knee 
disability, and informed of what evidence 
would be necessary to substantiate the 
element or elements required to establish 
service connection for a left knee 
disability that was found insufficient in 
the previous denial.

2.  Then, the RO should readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, and 
consideration of all additional information 
obtained since issuance of the most recent 
supplemental statement of the case, 
including any evidence obtained as a result 
of this remand. 

 If the claim on appeal remains denied, the 
appellant and his representative should be 
furnished a SSOC and afforded a reasonable 
period of time within which to respond 
thereto.  Thereafter, the case should be 
returned to the Board, as appropriate.

The purpose of this remand is to afford the Veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


